*634Dissenting Opinion by
Judge Wilkinson :
I must respectfully dissent. Judge Rogers’ thorough discussion of the law in this difficult area makes it unnecessary for me to do more than say that I would follow the decision of our Supreme Court in Elias v. Board of School Directors, 421 Pa. 260, 218 A.2d 738 (1966), holding that continuing a temporary professional employee beyond the two-year period is tantamount to a satisfactory rating and entitles the employee to a regular professional contract.
I agree that the statutory and case law are not clear. Nevertheless, I believe the temptation is too great to continue an unsatisfactory temporary professional employee on for more than two years with the teacher and the administrator putting off the fateful day of reckoning. It seems to me that such action does not serve the best interests of either party. This is attributing the highest motives to each. The potential for mischief, in the event either’s motives are otherwise, is obvious and well-recognized in the majority opinion.